EXHIBIT 10.8
 
 
STOCK OPTION AND RESTRICTED STOCK AGREEMENT FOR THE GRANT OF NON-QUALIFIED STOCK
OPTIONS AND RESTRICTED STOCK UNDER THE GAMETECH INTERNATIONAL, INC. 2010 STOCK
INCENTIVE PLAN
 
THIS AGREEMENT is entered into as of ___________ _____, 2010, by and between
GameTech International, Inc., a Delaware corporation (“GameTech”), and
________________ (the “Participant”).
 
WHEREAS, the Participant is an officer, director, key employee, consultant or
advisor of GameTech or one of its subsidiaries and GameTech considers it
desirable and in its best interest that the Participant be given an added
incentive to advance the interests of GameTech by possessing an option to
purchase shares of the common stock of GameTech, $0.001 par value per share (the
“Common Stock”) and/or restricted shares of Common Stock in accordance with the
GameTech International, Inc. 2010 Stock Incentive Plan (the “Plan”), which was
approved by the shareholders of GameTech at the April 16, 2010 special meeting
of stockholders.  GameTech and its subsidiaries shall be collectively referred
to herein as the “Company.”
 
NOW, THEREFORE, in consideration of the premises, it is agreed by and between
the parties as follows:
 
I.
Stock Options
 
1.1           Grant of Options.  GameTech hereby grants to the Participant
effective ________ __, 2010 (the “Date of Grant”) the right, privilege and
option to purchase _____ shares of Common Stock (the “Option”) at an exercise
price of $[_______] per share (the “Exercise Price”).  The Option shall be
exercisable at the times specified in Section 1.2 below.  With respect to all of
the shares subject to the Option, the Option is intended to be a non-qualified
stock option.
 
1.2           Time of Exercise.
 
(a)           Subject to the provisions of the Plan and the other provisions of
this Section I, the Option shall be vested and exercisable in the amounts and on
the dates provided below, if the Participant continues to be employed by the
Company or, with respect to non-employees, continues to perform services to the
Company on such date:
 
Date Exercisable
Non-Qualified
Stock Option
Shares
[______ ___, 2011]
 
[_______ ___, 2012]
 
[_______ ___, 2013]
 

 
 
1

--------------------------------------------------------------------------------

 
 
(b)           The Option shall terminate ten years following the Date of Grant
and may terminate earlier in the event of termination of the Participant’s
services as provided below or a Change of Control of GameTech as provided in the
Plan.  During Participant’s lifetime, the Option may be exercised only by the
Participant or the Participant’s curator if the Participant has been
interdicted.
 
(c)           If the Participant’s service with the Company terminates, other
than as a result of death or disability within the meaning of Section 22(e)(3)
(“Disability”) of the Internal Revenue Code of 1986, as amended, (the “Code”) or
retirement, the Option may be exercised, but only to the extent otherwise
exercisable on the date of termination of service, within 90 days following
termination of service, but in no event later than ten years after the Date of
Grant.
 
(d)           If the Participant’s service with the Company is terminated
because of Disability or because of retirement, the Option may be exercised, but
only to the extent otherwise exercisable on the date of termination of service,
within two years from the date of termination of service, but in no event later
than ten years after the Date of Grant.
 
(e)           In the event of the Participant’s death, the Option may be
exercised by the Participant’s estate, or by the person to whom such right
devolves from him by reason of the Participant’s death, but only to the extent
otherwise exercisable on the date of death, within two years from the date of
death, but in no event later than ten years after the Date of Grant.
 
(f)           The Option shall become fully exercisable upon a Change of Control
of GameTech as provided in the Plan.
 
(g)           Any portion of the Option that is not exercisable at the time of
termination of service shall be terminated upon termination of service.  Any
portion of the Option that is exercisable but not exercised within the permitted
time period following termination of service provided in this Section I, shall
be terminated upon expiration of such permitted time period.
 
1.3           Method of Exercise of Option.
 
(a)           The Participant may exercise all or a portion of the Option by
delivering to the Company a signed written notice of his intention to exercise
the Option, specifying therein the number of shares to be purchased.  Upon
receiving such notice, and after the Company has received full payment of the
Exercise Price in accordance with the Plan, including as provided in Section
1.3(b) below, the appropriate officer of the Company shall cause the transfer of
title of the shares purchased to Participant on GameTech’s stock records and
cause to be issued to Participant a stock certificate for the number of shares
being acquired.  Participant shall not have any rights as a shareholder until
the stock certificate is issued to him.
 
(b)           As permitted in the Plan, the Committee has authorized the use of
the net exercise procedure described in the Plan for the exercise of the
non-qualified stock options granted pursuant to this Agreement.
 
 
2

--------------------------------------------------------------------------------

 
 
1.4           Non-Transferability.  Unless permitted by the Committee in an
amendment to this Agreement as provided in the Plan, the Option granted hereby
may not be transferred, assigned, pledged or hypothecated in any manner, by
operation of law or otherwise, other than by will or by the laws of descent and
distribution and shall not be subject to execution, attachment or similar
process.
 
II.
Restricted Stock
 
2.1           Grant of Restricted Stock.  GameTech hereby grants to Participant
a restricted stock award effective on the Date of Grant of ______ shares of
Common Stock (the “Restricted Stock”) subject to the terms, conditions, and
restrictions set forth in the Plan and in this Agreement.
 
2.2           Award Restrictions.  The period during which the restrictions
imposed on the Restricted Stock by the Plan and this Agreement are in effect is
referred to herein as the “Restricted Period.”  During the Restricted Period,
the Participant shall be entitled to all rights of a stockholder of GameTech,
including the right to vote the shares and to receive all dividends and other
distributions declared thereon.  The right to vote the Restricted Stock and any
right to receive dividends thereon may not be sold, assigned, transferred,
exchanged, pledged, hypothecated, or otherwise encumbered during the Restricted
Period.
 
2.3           Vesting Terms.
 
(a)           Restricted Stock.  _____ of the shares of Restricted Stock shall
vest based on the Participant’s continued service with the Company as provided
in Section 2.3(b) below.
 
(b)           Restricted Stock Vesting Schedule.  The Restricted Period for the
Restricted Stock shall end and the shares of Restricted Stock shall become
vested and freely transferable as set forth below, subject to the Participant’s
continued service with the Company on such dates:
 
Percentage of Restricted Stock
Vesting Date
[____]
[_______ ___, 20___]
[____]
[_______ ___, 20___]
[____]
[_______ ___, 20___]
[____]
[_______ ___, 20___]

 
(c)           All Restricted Stock.  The Restricted Period shall end and the
Restricted Stock will become fully vested and freely transferable by the
Participant or his estate upon the death of the Participant or if the
Participant becomes Disabled.  Termination of Participant’s service to the
Company for any other reason prior to the end of the Restricted Period shall
result in forfeiture of all Restricted Stock.  The shares of Restricted Stock
shall also become fully vested and the Restricted Period shall end in the event
of a Change of Control of GameTech as provided in the Plan.
 
 
3

--------------------------------------------------------------------------------

 
 
III.
Book Entry
 
3.1           The Company’s Stock Issuance Records.  A book entry in the
Company’s stock issuance records shall reflect the Restricted Stock as
registered in the name of the Participant and that during the Restricted Period
the transferability of shares of Restricted Stock is restricted in accordance
with the terms and conditions (including conditions of forfeiture) contained in
the Plan and this Agreement and that copies of the Plan and Agreement are on
file in the office of the Secretary of GameTech.
 
3.2           Removal of Restrictions.  Upon termination of the Restricted
Period with respect to all or a portion of the Restricted Stock, GameTech shall
cause the restrictions on transfer reflected in the book entry with respect to
such shares to be removed and upon the Participant’s request, shall cause a
stock certificate without a restrictive legend covering the vested Restricted
Stock to be issued in the name of the Participant or his nominee.  Upon removal
of the restrictive legend from the book entry or upon receipt of a stock
certificate without a restrictive legend, the Participant is free to hold or
dispose of such shares, subject to applicable securities laws.
 
IV.
Defined Terms
 
The definition of all capitalized terms used herein and not otherwise defined
herein shall be as provided in the Plan.
 
V.
Recovery Right of the Company
 
The Company has the right to recover any Options or Restricted Stock issued
under the Plan to the Participant, if (a) the grant, vesting or value of such
awards was based on the achievement of financial results that were subsequently
the subject of a restatement; (b) the Participant engaged in intentional
misconduct that caused or partially caused the need for the restatement; and (c)
the effect of the restatement was to decrease the financial results such that
such grant would not have been earned or would have had a lesser value.  The
Participant accepts the Options and the Restricted Stock subject to such
recovery rights of the Company and in the event the Company exercises such
rights, the Participant shall promptly return the Options (or the shares
acquired upon exercise) and the Restricted Stock to the Company upon demand.  If
the Participant no longer holds the shares subject to the Options or the
Restricted Stock at the time of demand by the Company, the Participant shall pay
to the Company, without interest, all cash, securities or other assets received
by the Participant upon the sale or transfer of such shares.  The Company may,
if it chooses, effect such recovery by withholding from other amounts due to the
Participant by the Company.
 
 
4

--------------------------------------------------------------------------------

 
 
VI.
Withholding Taxes
 
6.1           Options.  At any time that the Participant is required to pay to
the Company an amount required to be withheld under applicable income tax laws
in connection with the exercise of an Option, the Participant may satisfy this
obligation in whole or in part by electing (the “Election”) to deliver currently
owned shares of Common Stock or to have the Company withhold from the
distribution shares of Common Stock, in each case having a value equal to the
minimum statutory amount required to be withheld.  Notwithstanding the terms of
the Plan, the Committee shall not have the right to disapprove of an
Election.  The value of the shares to be delivered or withheld shall be based on
the Fair Market Value of the Common Stock on the date that the amount of tax to
be withheld shall be determined (the “Tax Date”).  Each Election must be made
prior to the Tax Date.
 
6.2           Restricted Stock.  At any time that the Participant is required to
pay to the Company an amount required to be withheld under the applicable income
tax laws in connection with the lapse of restrictions on Restricted Stock,
unless the Participant has previously provided the Company with payment of all
applicable withholding taxes, the Company shall withhold from the shares of
Restricted Stock on which the restrictions are lapsing shares with a value equal
to the minimum statutory amount required to be withheld.  The value of the
shares to be withheld shall be based on the Fair Market Value of the Common
Stock on the Tax Date.
 
VII.
No Contract of Employment Intended
 
Nothing in this Agreement shall confer upon the Participant any right to
continue in the employment of the Company, or to interfere in any way with the
right of the Company to terminate the Participant’s employment or service
relationship with the Company at any time.
 
VIII.
Binding Effect
 
This Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective heirs, executors, administrators and successors.
 
IX.
Amendment, Modification or Termination
 
The Committee may amend, modify or terminate any outstanding Option at any time
prior to exercise and any Restricted Stock at any time prior to vesting in any
manner not inconsistent with the terms of the Plan. Notwithstanding the
foregoing, no amendment, modification or termination may materially impair the
rights of an Participant hereunder without the consent of the Participant.
 
 
5

--------------------------------------------------------------------------------

 
 
X.
Inconsistent Provisions
 
The Options and Restricted Stock granted hereby are subject to the provisions of
the Plan, as in effect on the date hereof and as it may be amended.  In the
event any provision of this Agreement conflicts with such a provision of the
Plan, the Plan provision shall control.  The Participant acknowledges that a
copy of the Plan was distributed to the Participant and that the Participant was
advised to review such Plan prior to entering into this Agreement.  The
Participant waives the right to claim that the provisions of the Plan are not
binding upon the Participant and the Participant’s heirs, executors,
administrators, legal representatives and successors.
 
XI.
Governing Law
 
This Agreement shall be governed by and construed in accordance with the laws of
the State of Delaware.
 
XII.
Severability
 
If any term or provision of this Agreement, or the application thereof to any
person or circumstance, shall at any time or to any extent be invalid, illegal
or unenforceable in any respect as written, the Participant and GameTech intend
for any court construing this Agreement to modify or limit such provision so as
to render it valid and enforceable to the fullest extent allowed by law.  Any
such provision that is not susceptible of such reformation shall be ignored so
as to not affect any other term or provision hereof, and the remainder of this
Agreement, or the application of such term or provision to persons or
circumstances other than those as to which it is held invalid, illegal or
unenforceable, shall not be affected thereby and each term and provision of this
Agreement shall be valid and enforced to the fullest extent permitted by law.
 
XIII.
Entire Agreement; Modification
 
The Plan and the Agreement contain the entire agreement between the parties with
respect to the subject matter contained herein.  The Agreement may not be
modified without the approval of the Committee and the Participant, except as
provided in the Plan, as it may be amended from time to time in the manner
provided therein, or in this Agreement, as it may be amended from time to
time.  Any oral or written agreements, representations, warranties, written
inducements, or other communications with respect to the subject matter
contained herein made prior to the execution of the Agreement shall be void and
ineffective for all purposes.
 
XIV.
Section 83(b) Election
 
The Participant has reviewed with the Participant’s own tax advisors the
federal, state, local and foreign tax consequences of the transactions
contemplated by this Agreement.  The Participant is relying solely on such
advisors and not on any statements or representations of the Company or any of
its agents.  The Participant understands that the Participant (and not the
Company) shall be responsible for the Participant’s own tax liability that may
arise as a result of the transactions contemplated by this Agreement.  The
Participant understands that the Participant may elect to be taxed at the time
the shares of Restricted Stock are granted by filing an election under Section
83(b) of the Code with the IRS within thirty days from the Date of Grant and
providing a copy to the Company.  The Participant acknowledges that it is the
Participant’s sole responsibility and not the Company’s to file timely the
election under Section 83(b), even if the Participant requests the Company or
its representatives to make this filing on the Participant’s behalf.
 
 
6

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF the parties hereto have caused this Agreement to be executed
as of the day and year first above written.
 

  GameTech International, Inc.           [____________]
[Position]
          [Participant Name]

 





 





 

7